Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00106-CV

                                  Nell RAMEY,
                                    Appellant

                                        v.

                               Jessica A. POLLET,
                                     Appellee

           From the 166th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013-CI-04119
                 Honorable Martha B. Tanner, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 We ORDER all costs of this appeal taxed against appellant Nell Ramey.

 SIGNED April 8, 2015.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice